DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17099641, filed 11/16/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11262866. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of claimed invention is broader than claim 15 of U.S. Patent No. 11262866.

17682728  Instant Application
US Pat. 11262866
claim 1,  A display device, comprising: 
a first base layer foldable along a folding axis and comprising a display area including a first display area disposed on one side of the folding axis, a second display area disposed on another side of the folding axis, and a third display area through which the folding axis passes; 

a plurality of first sensing electrodes and a plurality of second sensing electrodes disposed in each of the first display area, the second display area, and the third display area on the first base layer; 
a first sensing line connected to the plurality of second sensing electrodes disposed at a first end of the display area; 
a second sensing line connected to the plurality of second sensing electrodes disposed at a second end of the display area; 
a first driving line disposed at a third end adjacent to the first end of the display area and connected to the plurality of first sensing electrodes disposed on the one side of the folding axis; and 
a second driving line disposed at a fourth end adjacent to the second end of the display area and connected to the plurality of first sensing electrodes disposed on the another side of the folding axis, 
wherein each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes are spaced apart from each other based on the folding axis interposed therebetween. 

15. A display device, comprising: 

a first base layer foldable along a folding axis and comprising a display area including a first display area disposed on one side of the folding axis, a second display area disposed on another side of the folding axis, and a third display area through which the folding axis passes; and 
a plurality of first sensing electrodes and a plurality of second sensing electrodes disposed in each of the first display area, the second display area, and the third display area on the first base layer, 





wherein each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes are spaced apart from each other based on the folding axis interposed therebetween, 
wherein the plurality of first sensing electrodes comprises: 
a first driving electrode disposed on the one side of the folding axis and closest to the folding axis; 
a second driving electrode disposed at one side of the first driving electrode; and a third driving electrode disposed on the another side of the folding axis and closest to the folding axis, 
wherein a distance between the first driving electrode and the second driving electrode is substantially equal to a distance between the first driving electrode and the third driving electrode.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication 20180097197 A1, Assignee: LG) in view of Kim et al. (U.S. Patent Publication 20180081219 A1).
Regarding claim 1, Han discloses “A display device, comprising: 
a first base layer (Figs. 5A, 5B, a flexible display panel 100) foldable along a folding axis (Fig. 5B Cx [0043] “virtual center axis CX may be a center of rotation”) and comprising a display area including a first display area (Fig. 5B R1 [0051] [0052] [0053]) disposed on one side of the folding axis, a second display area (Fig. 5B R2 [0051] [0052] [0053]) disposed on another side of the folding axis, and a third display area (Fig. 5B, R3 [0051] [0052] [0053]) through which the folding axis passes;
Han does not disclose “a plurality of first sensing electrodes and a plurality of second sensing electrodes disposed in each of the first display area, the second display area, and the third display area on the first base layer; 
a first sensing line connected to the plurality of second sensing electrodes disposed at a first end of the display area; 
a second sensing line connected to the plurality of second sensing electrodes disposed at a second end of the display area; 
a first driving line disposed at a third end adjacent to the first end of the display area and connected to the plurality of first sensing electrodes disposed on the one side of the folding axis; and 
a second driving line disposed at a fourth end adjacent to the second end of the display area and connected to the plurality of first sensing electrodes disposed on the another side of the folding axis, 
wherein each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes are spaced apart from each other based on the folding axis interposed therebetween”. 
Kim discloses “a plurality of first sensing electrodes and a plurality of second sensing electrodes disposed in each of the first display area, the second display area, and the third display area on the first base layer; (Fig 5, [0099] “As shown in FIG. 5, the first sensing pattern SP1 of the exemplary position sensing unit TU may include (1-1)-th touch electrodes TE1_1, which extend in the second direction DR2 and are arranged in the first direction DR1, (2-1)-th touch electrodes TE2_1, which extend in the first direction DR1 and are arranged across the second direction DR2, (1-1)-th connection electrodes CP1_1, at least some or each of which are used to connect pairs of the (1-1)-th touch electrodes TE1_1 adjacent to each other in the second direction DR2, and (2-1)-th connection electrodes CP2_1, at least some or each of which are used to connect pairs of the (2-1)-th touch electrodes TE2_1 adjacent to each other in the first direction DR1. The numbers of the (1-1)-th touch electrodes TE1_1, the (2-1)-th touch electrodes TE2_1, the (1-1)-th connection electrodes CP1_1, and the (2-1)-th connection electrodes CP2_1 may be changed from the numbers of those elements shown in FIG. 5.” [0100] – [0106])
a first sensing line (Fig. 5, upper PD2’ [0099] – [0105]) connected to the plurality of second sensing electrodes disposed at a first end of the display area; 
a second sensing line (Fig. 5, lower PD2’ [0099] – [0105]) connected to the plurality of second sensing electrodes disposed at a second end of the display area; 
a first driving line (Fig. 5, TSL [0099] – [0105]) disposed at a third end adjacent to the first end of the display area and connected to the plurality of first sensing electrodes disposed on the one side of the folding axis; and 
a second driving line (Fig. 5, TSL [0099] – [0105]) disposed at a fourth end adjacent to the second end of the display area and connected to the plurality of first sensing electrodes disposed on the another side of the folding axis, 
wherein each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes are spaced apart from each other based on the folding axis interposed therebetween”. (Fig 5, [0099] “As shown in FIG. 5, the first sensing pattern SP1 of the exemplary position sensing unit TU may include (1-1)-th touch electrodes TE1_1, which extend in the second direction DR2 and are arranged in the first direction DR1, (2-1)-th touch electrodes TE2_1, which extend in the first direction DR1 and are arranged across the second direction DR2, (1-1)-th connection electrodes CP1_1, at least some or each of which are used to connect pairs of the (1-1)-th touch electrodes TE1_1 adjacent to each other in the second direction DR2, and (2-1)-th connection electrodes CP2_1, at least some or each of which are used to connect pairs of the (2-1)-th touch electrodes TE2_1 adjacent to each other in the first direction DR1. The numbers of the (1-1)-th touch electrodes TE1_1, the (2-1)-th touch electrodes TE2_1, the (1-1)-th connection electrodes CP1_1, and the (2-1)-th connection electrodes CP2_1 may be changed from the numbers of those elements shown in FIG. 5.” [0100] – [0106])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode pattern by Kim into device of Han.  The suggestion/motivation would have been to save power. (Kim: [0110])
Regarding claim 2, Han and Kim disclose “wherein the first base layer further comprises: a first pad unit disposed at one side of the first base layer and connected to each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes arranged on one side of the folding axis; (Kim Fig. 5, pad 1, [0100] – [0106])
and a second pad unit disposed at another side of the first base layer and connected to each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes arranged on another side of the folding axis.” (Kim Fig. 5, pad 2, [0100] – [0106])
Regarding claim 3, Han and Kim disclose further comprising: a first touch driver connected to the first pad unit to drive the plurality of first sensing electrodes and the plurality of second sensing electrodes connected to the first pad unit; (Kim [0091] – [0097]) and a second touch driver connected to the second pad unit to drive the plurality of first sensing electrodes and the plurality of second sensing electrodes connected to the second pad unit. (Kim [0084] [0091] – [0097])
Regarding claim 4, Han and Kim disclose wherein the plurality of first sensing electrodes extend in a first direction and are spaced apart from each other in a second direction substantially perpendicular to the first direction, and the plurality of second sensing electrodes are spaced apart from each other in the first direction and the second direction. (Kim Fig. 5, [0099] – [0106])
Regarding claim 5, Han and Kim disclose further comprising: a connection electrode disposed in a different layer from the plurality of first sensing electrodes and the plurality of second sensing electrodes and connecting the plurality of second sensing electrodes spaced apart from each other in the second direction. (Kim Figs. 5, 6, 7, 8, [0098] – [0105])
Regarding claim 6, Han and Kim disclose wherein the first sensing line connects the plurality of second sensing electrodes to the first pad unit, the second sensing line connects the plurality of second sensing electrodes to the second pad unit; (Kim Fig. 5, [0099] – [0106])
the first driving line connects the plurality of first sensing electrodes to the first pad unit; and the second driving line connects the plurality of first sensing electrodes to the second pad unit. (Kim Fig. 5, [0099] – [0106])
Regarding claim 7, Han and Kim disclose wherein a facing area of the plurality of second sensing electrodes spaced apart from each other and adjacent to the folding axis interposed therebetween is larger than a facing area of the plurality of first sensing electrodes spaced apart from each other and adjacent to the folding axis interposed therebetween. (Han Fig. 5B, R3 [0051] [0052] [0053])
Regarding claim 8, Han and Kim disclose wherein the plurality of first sensing electrodes comprises: a first driving electrode disposed on the one side of the folding axis and closest to the folding axis; (Kim Fig. 5, [0099] – [0106]) a second driving electrode disposed at one side of the first driving electrode; (Kim Fig. 5, [0099] – [0106]) and a third driving electrode disposed on the another side of the folding axis and closest to the folding axis, wherein a distance between the first driving electrode and the second driving electrode is substantially equal to a distance between the first driving electrode and the third driving electrode. (Kim Fig. 5, [0099] – [0106])
Regarding claim 9, Han and Kim disclose further comprising: a display layer including a plurality of pixels arranged in the display area on the first base layer; (Kim [0083] [0084] device layer DP-OLED) and a sensing electrode layer including the plurality of first sensing electrodes and the plurality of second sensing electrodes on the display layer. (Kim Fig. 5, 6, 8, [0099] – [0106])
Regarding claim 10,  Han and Kim disclose further comprising: a circuit board connected to the first pad unit disposed at the one side of the first base layer; (Kim [0083] [0084]) a first touch driver disposed on the circuit board and connected to the first pad unit; (Kim [0092] – [0096]) a flexible film connected to the second pad unit disposed at the another side of the first base layer; (Kim [0062] – [0063]) 
and a second touch driver disposed on the flexible film and connected to the second pad unit. (Kim [0092] – [0096]) 
Regarding claim 11, Han and Kim disclose further comprising: a display layer including a plurality of pixels arranged in the display area on the first base layer; (Kim [0083] [0084] device layer DP-OLED) a second base layer covering the display layer; (Kim Fig. 5, 6, 8, [0099] – [0106]) an adhesive layer disposed at edges of the first base layer and the second base layer to surround the display layer; (Kim [0062] – [0068]) and a sensing electrode layer including the plurality of first sensing electrodes and the plurality of second sensing electrodes on the second base layer. (Kim Fig. 5, 6, 8, [0099] – [0106])
Regarding claim 12,  Han and Kim disclose further comprising: a circuit board connected to the first pad unit disposed at the one side of the first base layer; (Kim [0092] – [0096]) a first touch driver disposed on the circuit board and connected to the first pad unit; (Kim [0092] – [0096]) a flexible film connected to the second pad unit disposed at one side of the second base layer; (Kim [0092] – [0096]) and a second touch driver disposed on the flexible film and connected to the second pad unit. (Kim Fig. 5, 6, 8, [0099] – [0106])
Regarding claim 13, Han and Kim disclose further comprising: a dummy pattern surrounded by the plurality of first sensing electrodes or the plurality of second sensing electrodes and insulated from the plurality of first sensing electrodes and the plurality of second sensing electrodes. (Kim [0010] “a dummy pattern” [0014] [0015] [0030]) 

Claims 14 – 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication 20180097197 A1, Assignee: LG) in view of Nakanishi et al. (U.S. Patent Publication 20180004322 A1) in view of Kim et al. (U.S. Patent Publication 20180081219 A1).
Regarding claim 14, Han discloses “A display device, comprising:
 a first base layer (Figs. 5A, 5B, a flexible display panel 100) foldable along a folding axis (Fig. 5B Cx [0043] “virtual center axis CX may be a center of rotation”) and comprising a display area including a first display area (Fig. 5B R1 [0051] [0052] [0053]) disposed on one side of the folding axis, a second display area (Fig. 5B R2 [0051] [0052] [0053]) disposed on another side of the folding axis, and a third display area (Fig. 5B, R3 [0051] [0052] [0053]) through which the folding axis passes; and 
Han does not disclose “a plurality of first sensing electrodes and a plurality of second sensing electrodes disposed in each of the first display area, the second display area, and the third display area on the first base layer; 
wherein each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes are spaced apart from each other based on the folding axis interposed therebetween, 
wherein the third display area includes a metal line overlapping the folding axis and grounded through a ground pad unit.” 
Nakanishi discloses “a plurality of first sensing electrodes (Figs 4b, [0037] “transmitter electrodes 124a”) and a plurality of second sensing electrodes (Figs 4b, [0037] “receiver electrodes 124b”) disposed in each of the first display area, the second display area, and the third display area on the first base layer; ([0033] “That is to say, the electromagnetic shield 106 is arranged in a location further outside than the touch sensor 104 when looking from the rolled axis or the folded axis (rolled center or folded center (line)) when the functional circuit layer 112 and the display element layer 114 of the display panel 102 are rolled or folded inward. In this way, even if the display screen of the display device with an input function 100 is rolled or folded, it is possible for the touch sensor 104 to operate normally without being influenced by the electromagnetic noise from the functional circuit 112.” [0043] [0048]. Display panel 102 can folded or rolled. Display panel 102 can divide three area along the folded axis.) 
wherein each of the plurality of first sensing electrodes and each of the plurality of second sensing electrodes are spaced apart from each other based on the folding axis interposed therebetween, (Figs 4B, 7, 8, [0035] [0037] [0052] [0054]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrodes by Nakanishi into device of Han.  The suggestion/motivation would have been to improve efficiency. (Nakanishi: [0037])
Han and Nakanishi do not disclose “wherein the third display area includes a metal line overlapping the folding axis and grounded through a ground pad unit.” 
Kim discloses “wherein the third display area includes a metal line overlapping the folding axis and grounded through a ground pad unit.” (Figs. 4A, 5, 7, 10, DP1, [0110] [0140]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dummy pattern by Kim into device of Han and Nakanishi.  The suggestion/motivation would have been to save power. (Kim: [0110])
Regarding claim 15, Han, Nakanishi and Kim disclose “wherein the plurality of first sensing electrodes (Nakanishi Figs 4b, [0037] “transmitter electrodes 124a”) are spaced apart from each other in a first direction and a second direction substantially perpendicular to the first direction, and the plurality of second sensing electrodes extend in the first direction and are spaced apart from each other in the second direction.” (Nakanishi Figs 4b, [0037] “receiver electrodes 124b”)
 Regarding claim 16, Han, Nakanishi and Kim disclose further comprising: a connection electrode disposed in a different layer from the plurality of first sensing electrodes and the plurality of second sensing electrodes and connecting the plurality of first sensing electrodes spaced apart from each other in the second direction. (Nakanishi [0043] [0048])
Regarding claim 19, Han, Nakanishi and Kim disclose wherein a facing area of the plurality of first sensing electrodes spaced apart from each other and adjacent to the folding axis interposed therebetween is larger than a facing area of the plurality of second sensing electrodes spaced apart from each other and adjacent to the folding axis interposed therebetween. (Nakanishi Figs 4b, [0037] “transmitter electrodes 124a” [0033] [0048])

Allowable Subject Matter
Claims 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210043701 A1 discloses folding axis on Fig. 9, Fig. 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693